On February 26, 2014, appellant filed a motion for confession
                of error in accordance with NRAP 31(d). Appellant contends that
                respondent failed to timely file the answering brief and that appellant has
                contacted respondent "several times" to inquire about the answering brief.
                Respondent did not oppose the motion. Having considered the motion, and
                based on respondent's failure both to file an answering brief and to oppose
                appellant's motion, we grant appellant's unopposed motion and treat
                respondent's failure to file an answering brief as a confession of error.
                NRAP 31(d); Rhode Island v. Prins, 96 Nev. 565, 613 P.2d 408 (1980)
                (explaining that this court may treat a respondent's failure to file an
                answering brief as a confession of error). Accordingly, we reverse the
                district court's decision as to the denial in part of judicial review and
                remand this matter to the district court with instructions to grant the
                petition in its entirety based on respondent's confession of error on appeal
                and set aside the underlying decision of the Nevada Occupational Safety
                and Health Review Board.
                            Finally, with regard to appellant's request for costs, NRAP
                39(c)(3) requires that any request for costs be made after the entry of
                judgment. Thus, we deny this request without prejudice to appellant's
                right to file a properly supported request for costs after this appeal is
                formally resolved. See NRAP 39(c).
                            It is so ORDERED.


                                                     ceet.42\      , J.
                                        Hardesty




                Douglas

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Kerry Louise Earley, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Ogletree Deakins Nash Smoak & Stewart
                     Donald C. Smith, Division Counsel/Dept. of Business and Industry/
                           Div of Industrial Relations/Henderson
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A